DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021 and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title recites generally to an information calculation system and fails to include the inventive concept described by the independent claims (i.e. degradation states of a battery)  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. First looking at Step 2A, prongs 1 and 2, independent claims 1, 9, and 10 recite(s) “a history acquiring unit”, first and second “degradation calculating units”, and “an estimated load acquiring unit”. This judicial exception is not integrated into a practical application because they simply receive information, then perform intermediated processes without doing anything concrete (e.g. calculates degradation states), and finally does not output any control or concrete actions based on the data collection, such as charging a battery or providing control of the battery based on the calculations. Moving on to step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method/system would operate on a generic computer, and does not improve the computer itself. 
The dependent claims 2-4 and 7-8 similarly do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they also recite “using a plurality of functions”, “a value calculating unit”, and “a life” is calculated that further provide data receiving and calculating on the generic computer without concrete actions. Note that claims 5 and 6 transform the claims into eligible subject matter since control is perform from the data/calculations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. [US 10,523,029].
With respect to claims 1, 9, and 10, Arai discloses an information calculation system comprising: a history acquiring unit that acquires a battery load history of a secondary battery that has been used [use history 21]; a first degradation calculating unit [deterioration index calculate 22] that calculates first degradation states of a plurality of battery constituent elements of the secondary battery [use history 21 includes values such as current, voltage, total operating time, and temperature], based on the battery load history acquired by the history acquiring unit and a plurality of degradation factors related to each of the battery constituent elements [deterioration parameter acquisition unit 10]; an estimated load acquiring unit that acquires estimated load information on a load that is estimated to act on the secondary battery when the secondary battery is used in a future application and a second degradation calculating unit that calculates future second degradation states of the plurality of battery constituent elements of the secondary battery when the secondary battery is used in the future application, based on the first degradation states related to the battery constituent elements calculated by the first degradation calculating unit, the estimated load information acquired by the estimated load acquiring unit, and the plurality of degradation factors related to the battery constituent elements [Figs. 8-9; col. 9 line 35 to col. 10 line 20; a future calculation is performed to compare the predicted deterioration to whether or not it is smaller or larger than the amount of decrease, based on the use (load) of the battery].

With respect to claim 3, Arai further discloses a value calculating unit that calculates a residual value of the secondary battery based on the future application of the secondary battery and the second degradation states of the secondary battery calculated by the second degradation calculating unit [Figs 3 and 8; step 204; note the deterioration index value is correlated with an OCV with is a capacity of the battery].

With respect to claim 7, Arai further discloses wherein a past application and the future application of the secondary battery are vehicle driving [background discloses battery applications include automobiles and hybrid vehicles]; and a life of the secondary battery is calculated based on the second degradation states of the secondary battery calculated by the second degradation calculating unit [a deterioration calculation is equated to a life of the battery since the battery becomes inoperable after the allowable deterioration index value, also see “total operation time” and “use inhibition region” which shows an end of life].

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and  rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims (assuming the 101 rejection is also overcome).
With respect to claim 2, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the first degradation calculating unit and the second degradation calculating unit calculate the first degradation states and the second degradation states using a plurality of functions that are correlated with a plurality of degradation factors of a negative electrode of the secondary battery , a plurality of functions that are correlated with a plurality of degradation factors of a positive electrode of the secondary battery, and a plurality of functions that are correlated with a plurality of degradation factors of an electrolyte of the secondary battery.”
Claims 4, 6, and 8 depend from claim 2 and are objected to for the same reasons. 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the future application of the secondary battery is vehicle driving; the information calculation system further includes a facility information receiving unit that receives charging capabilities of a charging facility, an arrival state calculating unit that calculates a charging state of the secondary battery and a temperature state of the secondary battery when the vehicle arrives at the charging facility, and a vehicle control unit that controls operations of the vehicle, in which the second degradation calculating unit calculates the second degradation states when the vehicle arrives at the charging facility, the vehicle control unit determines a charging power based on the charging state calculated by the arrival state calculating unit, the second degradation states calculated by the second degradation calculating unit, and the charging capabilities of the charging facility received by the facility information receiving unit, calculates an appropriate value of the charging state and an appropriate value of the temperature state of the secondary battery when the vehicle arrives at the charging facility, based on the charging state and the temperature state of the secondary battery calculated by the arrival state calculating unit, the second degradation states calculated by the second degradation calculating unit, and the determined charging power, and controls the operations of the vehicle such that the secondary battery approaches the appropriate value of the charging state and the appropriate value of the temperature state when the vehicle arrives at the charging facility.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/               Primary Examiner, Art Unit 2859